                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Tim-Minn, Inc.,                                         Case No. 19-cv-409 (JNE/ECW)

               Plaintiff,

 v.                                                             ORDER

 Tim Hortons USA, Inc. and
 Restaurant Brands International
 Limited Partnership,

               Defendants.



       This case is before the Court upon Plaintiff Tim-Minn, Inc.’s (“Plaintiff”) Motion

to Stay and for Leave to Conduct Limited Jurisdictional Discovery (Dkt. No. 14). Steven

L. Reitenour, Gerald A. Marks and Steven Keppler appeared on behalf of Plaintiff Tim-

Minn, Inc. Michael D. Joblove and R Henry Pfutzenreuter appeared on behalf of

Defendants Tim Hortons USA, Inc. (“THUSA”) and Restaurant Brands International

Limited Partnership (“RBI”).

              I.     FACTUAL AND PROCEDURAL BACKGROUND

A.     Jurisdictional Allegations in the Initial Complaint

       On February 20, 2019, Plaintiff initiated the present action against Defendants

THUSA and RBI. (Dkt. No. 1.) The gravamen of this case is a dispute between a

franchisor (and its parent) and a franchisee. In the present operative Amended

Complaint, Plaintiff alleges that it is a franchisee and area developer for Tim Hortons

restaurants in Minnesota. (Dkt. No. 11 ¶¶ 1, 3.) THUSA is the U.S.-based franchisor for
Tim Hortons restaurants in the United States. (Id. ¶¶ 24, 155.) RBI is alleged to be the

Canadian-based parent of THUSA. (Id. ¶¶ 25-26.)

       With regard to the subject matter jurisdiction of the Court, Plaintiff’s initial

Complaint alleged that “the parties are citizens of different states and the matter in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.” (Dkt. No. 1

¶ 18.) Plaintiff further alleged that it is a Minnesota corporation whose principal place of

business is in Minnesota; that THUSA is a Delaware corporation whose principal place

of business is in Florida; and that RBI “is a foreign entity with corporate offices and U.S.

headquarters in . . . Florida.” (Id. ¶ 25.)

B.     March 5, 2019 Order

       In her March 5, 2019 Order (Dkt. No. 10), U.S. District Judge Joan N. Ericksen

issued an Order giving Plaintiff the opportunity to cure the jurisdictional defects in the

Complaint related to the citizenship of RBI:

       Restaurant Brands International is allegedly a limited partnership. “When
       one of the parties to the action is a limited partnership, the citizenship of each
       general and limited partner must be considered in determining whether
       complete diversity of citizenship exists.” Barclay Square Props., 893 F.2d
       at 969; see Americold, 136 S. Ct. at 1015; Carden v. Arkoma Assocs., 494
       U.S. 185, 192-97 (1990); cf. Great Lakes Gas Transmission Ltd. P’ship v.
       Essar Steel Minn. LLC, 843 F.3d 325, 328 (8th Cir. 2016). Tim-Minn did
       not allege the citizenship of Restaurant Brands International’s partners.

                                              ***

       The Court grants Tim-Minn an opportunity to file an amended complaint.
       Within seven days of the date of this Order, Tim-Minn shall file an amended
       complaint that rectifies the deficiencies noted above. If it fails to do so, the
       action is subject to dismissal for lack of subject-matter jurisdiction.

(Dkt. No. 10 at 2-3 (parenthetical omitted).)


                                                2
C.     Amended Complaint

       In response to Judge Ericksen’s Order, Plaintiff filed the currently operative

Amended Complaint on March 11, 2019. (Dkt No. 11.) Plaintiff added the following

allegations related to the citizenship of RBI:

       Defendant, RBI, is a Canadian entity with corporate offices and U.S.
       headquarters in Miami, Florida, located at 5505 Blue Lagoon Drive, Miami,
       Florida 33126. RBI is a privately held, limited partnership which, upon
       information and belief, does not disclose the identity of all of its limited
       partners. That said, publicly available documents establish that RBI was, as
       of RBI’s February 22, 2019[,] 2018 Amended 10-K, 92% owned by an entity
       known as 3G Restaurant Brands Holding[s], LP (“3G RBH”), itself an
       “affiliate” of 3G Capital Partners, Ltd, a Brazilian/U.S. investment firm with
       offices in Rio de Janiero [sic] and New York City; 3G RBH enjoys 41% of
       the “combined voting power” in the Limited Partnership. Corporate
       Governance documentation on RBI’s website further indicates RBI is
       controlled by Restaurant Brands International, Inc. and 8997896 Canada, Inc.
       Upon information and belief, Restaurant Brands International, Inc., and
       8997896 Canada, Inc., are Canadian entities. Therefore, upon information
       and belief, RBI is a wholly-foreign entity with no known limited partners
       domiciled in the State of Minnesota.

(Dkt. No. 11 ¶ 25.)

D.     April 17, 2019 Order

       In her April 17, 2019 Order (Dkt. No. 13), Judge Ericksen again concluded that

Plaintiff’s jurisdictional allegations were insufficient. In particular, Judge Ericksen found

that while Plaintiff alleges that RBI was a Canadian corporation, it did not allege where

RBI’s principal place of business is located. (Id. at 3.) In addition, based on the Form

10-K cited in the Amended Complaint, Judge Ericksen noted as follows:

       According to the Form 10-K that Tim-Minn cited, “[t]he capital of
       Partnership consists of three classes of units: the Partnership Class A
       common units, the Partnership preferred units and the Partnership
       exchangeable units. The interest of [Restaurant Brands International Inc.],


                                                 3
       as the sole general partner of Partnership, is represented by Class A common
       units and preferred units. The interests of the limited partners is represented
       by the Partnership exchangeable units.” Annual Report (Form 10-K) 47
       (Feb. 22, 2019). “3G Restaurant Brands Holdings LP (‘3G RBH’) currently
       owns approximately 92% of the Partnership exchangeable units . . . .” Id. at
       19. “The Partnership exchangeable units trade on the Toronto Stock
       Exchange (‘TSX’) under the ticker symbol ‘QSP’.” Id. at 24. “As of
       February 11, 2019, there were 48 holders of record of Partnership
       exchangeable units,” id., and 207,510,471 outstanding Partnership
       exchangeable units, id. at 42.

(Id. at 2-3.) Based on the Amended Complaint, Judge Ericksen found that Plaintiff

needed to allege the citizenship of RBI’s partners at the time the action was

commenced—including the citizenship of 3G Restaurant Brands Holdings LP’s partners

(given its status as limited partnership) and any other RBI partners. (Id. at 3-4.)

       Judge Ericksen granted Plaintiff seven additional days to file an amended pleading

that rectified the deficiencies in the Amended Complaint and warned that the present

action is subject to dismissal for lack of subject matter jurisdiction if Plaintiff failed to

comply with her Order. (Id. at 4.)

       Plaintiff did not file an amended pleading and instead brought the present motion

for a stay and motion for jurisdictional discovery on April 23, 2019. (Dkt. No. 14.)

                                    II.     DISCUSSION

A.     Parties’ Arguments

       Plaintiff seeks an order staying the present litigation for period of time sufficient

for it to conduct limited jurisdictional discovery. (Dkt. No. 14 at 1.) Plaintiff also asks

the Court for leave to conduct that discovery. (Id.) With respect to the request for a stay,

Plaintiff argues that a stay will have little effect on judicial resources or the Court’s



                                               4
maintenance of its docket, and a stay will not create the potential for duplicative efforts.

(Id. at 4.) Plaintiff asserts that without the stay, it will not have an opportunity to

establish that this Court has subject matter jurisdiction and will not be able to pursue its

claims against RBI. (Id.)

          As it relates to the request for jurisdictional discovery, Plaintiff’s counsel asserts

that he conducted an exhaustive search of publicly available information in an effort to

identify the individual members of RBI and determined that RBI does not disclose the

identity of all of its limited partners. (Dkt. No. 14 at 6; Dkt. No. 16 ¶¶ 5-6.)

          Defendants’ opposition counters that jurisdictional discovery is inappropriate in

this case on the basis that the claims against RBI are frivolous and unlikely to succeed on

the merits. (Dkt. No. 23 at 4-8.) Defendants also argued that Plaintiff cannot establish

how the jurisdictional discovery could salvage its legally deficient claims. (Id. at 8.)

Defendants further argue that such discovery would be burdensome. (Id. at 9.) As it

relates to Plaintiff’s request for a stay, Defendants’ only argument is that a stay is

inappropriate because Judge Ericksen has concluded that there are no operative

complaints because the initial and amended complaint are jurisdictionally deficient. (Id.

at 10.)

B.        Legal Standard

          1.     Motion to Stay

          Courts have the inherent power to stay proceedings of an action to ensure that each

matter is handled “with economy of time and effort for itself, for counsel, and for

litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “The District Court has


                                                  5
broad discretion to stay proceedings as an incident to its power to control its own

docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis, 299 U.S. at 254).

The party requesting “a stay has the burden of showing specific hardship or inequity if he

or she is required to go forward.” Jones v. Clinton, 72 F.3d 1354, 1364 (8th Cir. 1996)

(citing Landis, 299 U.S. at 254-56), aff’d, 520 U.S. 681 (1997). In addition, courts

“weigh the competing interests of the parties, and the hardship or inequity a party may

suffer if a stay is granted.” In re Hanson, No. 13-2991, 2013 WL 6571594, at *1 (D.

Minn. Dec. 13, 2013) (quoting Robinson v. Bank of Am., N.A., No. 11-2284, 2012 WL

2885587, at *1 (D. Minn. July 13, 2012)).

       2.     Motion for Jurisdictional Discovery

       When a question exists regarding whether a court has subject matter jurisdiction

over an action, the court, in its discretion, may order limited discovery to resolve the

jurisdictional issue. See Johnson v. United States, 534 F.3d 958, 964 (8th Cir. 2008)

(citation omitted); see also Pudlowski v. The St. Louis Rams, LLC, 829 F.3d 963, 964 (8th

Cir. 2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13 (1978))

(“Discovery is not limited to the merits of a case; ‘where issues arise as to jurisdiction or

venue, discovery is available to ascertain the facts bearing on such issues.’”).

       “Because ‘there is no statutory procedure upon an issue of jurisdiction, the mode

of its determination is left to the trial court.’” Johnson, 534 F.3d at 964 (quoting Land v.

Dollar, 330 U.S. 731, 735 n.4 (1947)). To this end, courts have looked to decisions

under Federal Rule of Civil Procedure 56 “for guidance in determining whether to allow

discovery on jurisdictional facts.” Id. at 965 (citations omitted). Under Rule 56(f), a


                                              6
party seeking discovery “must file an affidavit describing”:

       (1) what facts are sought and how they are to be obtained; (2) how these
       facts are reasonably expected to raise a genuine issue of material fact; (3)
       what efforts the affiant has made to obtain them; and (4) why the affiant’s
       efforts were unsuccessful.

Johnson, 534 F.3d at 965 (citations omitted).

       Given these legal standards, the Court addresses the merits of Plaintiff’s Motion.

C.     Analysis

       Plaintiff’s national counsel, Steven Keppler, represented in his supporting affidavit

as follows:

       5.    In preparation of the Amended Complaint filed by Tim-Minn on
       March 11, 2019, I conducted an exhaustive search of publicly available
       information in an effort to identify the individual members of Defendant
       Restaurant Brands International, Limited Partnership (“RBI”).

       6.      Based on my search, I determined that RBI does not disclose the
       identity of all of its limited partners. I also found no information that
       identified any of RBI's limited partners as citizens of Minnesota. Based on
       that, Tim-Minn asserted in paragraph 25 of the Amended Complaint that,
       “[u]pon information and belief, RBI is a wholly-foreign entity with no known
       limited partners domiciled in the State of Minnesota.”

       7. Tim-Minn proposes serving RBI, Tim Hortons USA, Inc., and 3G
       Restaurant Brands Holdings LP with interrogatories, requests for production,
       and requests for admission limited to the following topics:

              a.     The citizenship of 3G Restaurant Brands Holdings LP’s
                     partners; and

              b.     The citizenship of the other limited partners of RBI.

(Dkt. No. 16.)

       There is no dispute in this case what information is needed and being sought by

virtue of Judge Ericksen’s Orders. Plaintiff’s counsel has also represented, as set forth


                                             7
above, that Plaintiff is seeking the citizenship of RBI’s partners through discovery. In

addition, the Court finds that Plaintiff has exhausted all publicly available avenues to

determine the identity of RBI’s partners and their citizenship. RBI’s counsel admitted at

the hearing that he did not expect that there would be any publicly available information

that would show the identity or citizenship of its partners. 1 Therefore, Plaintiff has no

means to establish subject matter jurisdiction and maintain its action against RBI as a

limited partnership without jurisdictional discovery from RBI.

       Defendants’ other arguments in opposition to jurisdictional discovery are of no

avail. Defendants argue that the discovery being sought is speculative as it relates to the

issue of subject matter jurisdiction. However, there is nothing speculative about the

necessity of the identity of RBI’s partners or their citizenship. See GMAC Commercial

Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (“[A]n

LLC’s citizenship is that of its members for diversity jurisdiction purposes.”); Barclay

Square Properties v. Midwest Fed. Sav. & Loan Ass’n of Minneapolis, 893 F.2d 968,

969 (8th Cir. 1990) (“When one of the parties to the action is a limited partnership, the

citizenship of each general and limited partner must be considered in determining

whether complete diversity of citizenship exists.”); see also Dkt. No. 13.

       While Defendants argue that jurisdictional discovery will be burdensome, they

offer no evidence to support this proposition—e.g., an affidavit from an agent of RBI.


1
        Indeed, RBI’s counsel admitted at the hearing that they have not fully investigated
whether any of RBI’s partners are Minnesota citizens and had not yet discussed with his
clients whether to proceed on a motion to dismiss based on a lack of subject matter
jurisdiction.

                                              8
Defendants’ counsel stated that he did not know how many layers of partners there are

for RBI. That said, Defendants’ counsel also asserted at the hearing that RBI would

presumably have information regarding who the first layer of partners are for tax

purposes. Given that Defendants have admittedly not investigated whether any RBI’s

partners are citizens of Minnesota, they cannot rely on speculative assertions of burden

to shield itself from jurisdictional discovery.

       Defendants’ main focus related to the burden of the jurisdictional discovery

appears to be that Plaintiff’s claims are meritless and that the Court lacks personal

jurisdiction over RBI. The Court finds that such arguments are premature. A “federal

court generally may not rule on the merits of a case without first determining that it has

jurisdiction over the category of claim in suit (subject-matter jurisdiction) and the parties

(personal jurisdiction).” See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549

U.S. 422, 430-31 (2007). Moreover, while Defendants point to what they believe are the

deficiencies in the Amended Complaint and submit an affidavit in support of their lack

of contacts with Minnesota (Dkt. No. 23-1), the Court is not in a position to rule whether

or not it is likely that Defendants will prevail on a motion to dismiss under Rule 12(b)(2)

or Rule 12(b)(6) based the present record, especially in light of the fact that Defendants

provided no legal analysis or meaningful legal authority to the Court in support of their

personal jurisdiction arguments, and Plaintiff has not had adequate opportunity to

provide its own facts to support the assertion in its Amended Complaint that RBI




                                                  9
conducts business in Minnesota (Dkt. No. 11 at ¶ 19). 2 See D. Minn. L.R. 7.1 (providing

for 21 days to respond to a motion to dismiss as opposed to the nine days provided to

Plaintiff for a reply relating to the present motion (Dkt. No. 24)); see also Stevens v.

Redwing, 146 F.3d 538, 543 (8th Cir. 1998) (quoting Land, 330 U.S. at 735 n.4)

(concluding that in considering whether personal jurisdiction exists, a court may

consider matters outside the pleadings; “the court may inquire, by affidavits or

otherwise, into the facts as they exist”).

       Regardless, Defendants are free to renew their arguments regarding personal

jurisdiction and whether Plaintiff’s claims are viable as part of a fully and properly

briefed motion to dismiss brought in compliance with the Federal Rules of Civil

Procedure and the Local Rules of this District after Plaintiff files a second Amended

Complaint in accordance with the Order below.

       The Court also rejects Defendants’ argument that there are no proceedings to stay



2
       In particular, Plaintiff alleged:

       Defendants are subject to the long arm jurisdiction of this Court pursuant to
       inter alia, Minn. Stat. § 80C.21 and Minn. Stat. § 543.19 because Defendants
       operated, conducted, engaged in, and/or carried on a business or business
       venture within the State of Minnesota; committed an act within the State of
       Minnesota which caused injury to Plaintiff; and/or committed an act outside
       the State of Minnesota which caused injury to Plaintiff within the State of
       Minnesota, the nature of which Minnesota has an interest in. Namely, the
       Defendants operate and operated the Tim Hortons franchise system and made
       the complained-of false and misleading financial representations to Plaintiff
       concerning a franchise to be operated in Minnesota.

(Dkt. No. 11 at ¶ 19.)


                                             10
because there is no operative complaint. While Judge Ericksen concluded that the

Amended Complaint had failed to allege the citizenship of RBI’s partners, the Court did

not dismiss the Amended Complaint. Instead, the Court only held that if Plaintiff fails to

allege the necessary jurisdictional fact “the action is subject to dismissal for lack of

subject-matter jurisdiction.” (Dkt. No. 13 at 4 (emphasis added).) In other words, the

Amended Complaint is presently in effect until further action by Judge Ericksen. 3 In

addition, the Court finds that the balance of harms favors granting a limited stay to

conduct jurisdictional discovery. In balancing the harms between the parties, the Court

finds that the case will be dismissed without the stay given that Plaintiff is already past

the time allotted for it to supplement the Amended Complaint, and the information they

need to comply with Judge Ericksen’s Order is in the hands of Defendants. As stated

previously, the potential harm to Defendants is minimal based on the present record

given that it will have the opportunity to bring a motion to dismiss.

       In sum, Plaintiff will have 60 days from the date of this Order (or from an order

upholding this ruling on any objection to Judge Ericksen) to conduct discovery related to

the citizenship of RBI’s partners. The case will be otherwise stayed during that period.

Plaintiff submitted to the Court, at the June 19, 2019 hearing, proposed discovery in the

form of requests for admissions asking Defendants to admit that RBI or 3G Restaurant



3
        The cases relied on by Defendants in opposition to the motion for a stay, Holley v.
Cty. of Yolo, No. CIV S-06-2586GEBEFBP, 2007 WL 2384680 (E.D. Cal. Aug. 17,
2007) and Menard v. Bd. of Trustees of Loyola University, Nos. Civ.A. 03-2936, Civ.A.
03-2199, 2004 WL 193121 (E.D. La. Jan. 30, 2004) are distinguishable, as they pertained
to a request for a stay where the court had dismissed the complaint.

                                             11
Brands Holdings LP have no partners that are citizens of Minnesota and interrogatories

seeking information for any partner that Defendants cannot admit is not a citizen of

Minnesota. Plaintiff is not restricted to that proposed discovery. Plaintiff should ensure

that its discovery to Defendants is directed to the information required by Judge

Ericksen in her April 17, 2019 Order, including the citizenship of 3G Restaurant Brands

Holdings LP’s partners and the citizenship of any other RBI partner. (See Dkt. No. 13 at

3-4.) This Court is not likely to provide Plaintiff with additional time beyond the 60-day

period to obtain the facts it needs to survive dismissal on subject matter jurisdiction

grounds without good cause.

                                      III.     ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Plaintiff Tim-Minn, Inc.’s Motion to Stay and for Leave to Conduct

Limited Jurisdictional Discovery (Dkt. No. 14) is GRANTED.

       2.     Plaintiff will have sixty (60) days from the date of this Order (or from an

order upholding this ruling on any objection to Judge Ericksen) to conduct discovery

related to the citizenship of RBI’s partners. The case will be otherwise stayed during this

period.

       3.     Plaintiff shall file a Second Amended Complaint within seven (7) days after

the expiration of jurisdictional discovery in accordance with the requirements of the

Judge Ericksen’s April 17, 2019 Order (Dkt. No. 13).

Dated: July 3, 2019                          s/Elizabeth Cowan Wright
                                             ELIZABETH COWAN WRIGHT
                                             United States Magistrate Judge


                                               12
